IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


EILEEN VEY,                          : No. 123 WM 2016
                                     :
                Petitioner           :
                                     :
                                     :
          v.                         :
                                     :
                                     :
JERRY TYSKIEWIEZ, DIRECTOR OF        :
SERVICES, DEPT. OF REAL ESTATE,      :
                                     :
                Respondent           :


                                  ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2017, the “King’s Bench Matter” is

DENIED.